DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 08/25/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-5, 7- 36 are currently under examination. Claims 14-36 are withdrawn and claim 6 is cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT371 of PCT/US17/55046, filed 10/04/2017, is acknowledged.
Priority claiming the benefit of US Provisional Application 62/403,940, filed 10/04/2016, is acknowledged.
Withdrawn Objections/Rejections
The objections of claim 1 is withdrawn in view of applicant’s arguments and/or amendments.
The claim interpretation with invocation under 35 U.S.C. 112(f) of sixth paragraph for the interpretation of claim language is withdrawn in view of applicant’s arguments (on page 10) and/or amendments. 

Response to Arguments
Applicant’s arguments filed 08/25/2021 have been fully considered but are not persuasive for the following reasons.
Applicant amended the independent claim 1 with new subject matters with the amended limitations “wherein each of the plurality of heart functionality measures predicts clinically significant complication events of the patient comprising one or a combination of obstruction, leakage, thrombosis, rupture, and conduction disturbance, and the plurality of functionality measures comprising one or a combination of: a gap size, pressure gradient, an energy loss across an imaged path of the heart, a paravalvular leakage velocity or flow rate, flow stasis region volume, and a combination thereof, establishing from a database of image data from patients with and without any clinically significant complication event, a respective cut-off or predictive criteria algorithm for each of the plurality of functionality measures by grouping the patients who have undergone implantation of the surgical object in grades of clinical severity of respective complication events; and predicting a likelihood of any of the complication events and grade of clinical severity, with the respective cut-off or predictive criteria algorithm”.
Applicant argues (on page 11) regarding claims 1-4 that Mortier does not teach or anticipate the amended limitation “establishing from a database of image data from patients with and without any clinically significant complication event, a respective cut-off or predictive criteria algorithm for each of the plurality of functionality measures by grouping the patients who have undergone implantation of the surgical object in grades of clinical severity of respective complication events; and predicting a likelihood of any of the complication events and grade of clinical severity, with the respective cut-off or predictive criteria algorithm” 

Applicant argues (on pages 11-12) regarding the dependent claims 5, 6, 8-13 that the additional references of record do not cure the deficiencies of Mortier regarding the amended limitations.
In response, the examiner is presenting the same response as above with considering new grounds of rejection for addressing the new subject matters introduced by the amended limitations. Therefore The Applicant’s argument is found moot since it is directed to subject not yet been prosecuted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejections are new rejections necessitated by amendment.
Claims 1-5, 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of 
Claim 1 recites “program code comprising a plurality of engines stored in a non-transitory computer-readable medium”. The specification does not provide a definition for the term “engines” and does not provide a description of what is the “engines” as being in a “program code” and being “stored” in a non-transitory Computer-Readable Medium  (NTCRM) Therefore, The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following rejections are new rejections necessitated by amendment.
Claims 1-5, 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 1 is/are also rejected due to said dependency.
Claim 1 recites “wherein each of the plurality of heart functionality measures predicts clinically significant complication events of the patient ... and the plurality of functionality measures comprising one or a combination of: ...an energy loss across an imaged path of the heart,...”. It is unclear in what way the terms “an energy loss across an imaged path of the heart” as being interpreted as a part of a diagnostic image in view of the specification ([0032]) is specifically the plurality of heart functionality measures predicts clinically significant complication events of the patient” which is interpreted as the result of a diagnostic analysis and the function of any diagnostic image analysis. Clarification is requested via amendments.
Claim 1 recites “program code comprising a plurality of engines stored in a non-transitory computer-readable medium”. The specification does not provide a definition for the term “engines”. It is therefore unclear as interpreting the term “engines” with the common structure of an “engine” in what way “a plurality of engine” can be comprised in a “program code” and being “stored” in a NTCRM. Clarifications are requested via amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections are new rejections necessitated by amendment.
s 1-4  are rejected under 35 U.S.C. 103 as being unpatentable over Mortier (USPN 20150112659 A1; Pub.Date 04/23/2015; Fil.Date 04/23/2013) in view of Tribouilloy et al. (2000 Circulation 102:558-564; Pub.Date 2000). 
Regarding claim 1, Mortier teaches a computer implemented method (Title, abstract “simulation of valve implantation”, [0138] “a computing system implemented with a method for virtual percutaneous implantation according to the current invention”) to predict complication after implantation of surgical object in the heart ([0014]-[0014] using “patient specific virtual percutaneous implantation” with “accurate prediction of an optimal size of implant” with “incorporating the impact of surrounding tissue and structures” and [0064] applied to “different types of procedures (transcatheter aortic valve implantation, transcatheter mitral valve repair, endovascular aneurysm repair, left atrial appendage closure devices, etc.)” with [0102]  “The model parameters of the implant model and the patient-specific anatomical model are calibrated by comparing said calculations with postoperative medical image data” as in claims 10-11 “calculating blood flow for said blood mesh using computational fluid dynamics analysis” “predicting the amount of paravalvular regurgitation based on a geometrical analysis of said blood mesh” with [0146] for the clinical importance of regurgitation amount), 
executing, by at least a processor, program code comprising a plurality of engines stored in a non-transitory computer-readable-medium to perform the simulation, 
the method comprising: generating, with an image processing engine ([0135]-[0139] “system for virtual percutaneous implantation” with “computing system” “preferably “web-connected”), anatomical model data  based on image data characterizing anatomical regions of a heart of a patient, wherein the anatomical model data comprises three-dimensional shapes of the anatomical regions of the heart ([0034] “estimating a patient-specific anatomical model of a patient-specific aorta based on cardiovascular 2D or 3D medical image data” as from [0056] from patient with medical imaging devices as NMR, CT, PET, SPECT US/echography, [0035] “using segmentation techniques to create a finite element aorta mesh 
generating, with a geometric modeling engine ([0135]-[0139] “system for virtual percutaneous implantation” with “computing system” “preferably “web-connected”), analytical model data based on the anatomical model data, wherein the analytical model data comprises a three-dimensional mesh of the anatomical regions of the heart ([0036] “using segmentation techniques to create a finite element aortic valve mesh based on 2D or 3D medical image data, said aortic valve mesh representing a patient-specific aortic valve, comprising 2 or 3 valve leaflets” and [0037] “said patient-specific anatomical model comprising a patient-specific aorta model and a patient-specific aortic valve model” and Fig.3 [0021] “generate a computational mesh or grid of the calcified leaflets”); 
generating, with a numerical analysis engine ([0135]-[0139] “system for virtual percutaneous implantation” with “computing system” “preferably “web-connected”), a deformed analytical model based on the analytical model data and based a three-dimensional mesh of a surgical object, wherein the deformed analytical model is indicative of a deformed position of the anatomical regions of the heart and a deformed position of the surgical object (Fig.8 and [0025] “FIG. 8 depicts the deformed structures from the finite element analysis (left panel)” with [0080] “patient-based anatomical model comprising a patient-based aorta model and a patient-based aortic valve model (43)” and [0162] “an implant device leaflet 61”, wherein [0163] “Based on the deformed structures (stent, aorta, native leaflets, etc.) obtained from the finite element simulation, a computational grid of the fluid domain is created” with [0039] virtually deploying an implant model representing an implant into said patient-specific anatomical model and [0070] “The deformation of the aorta and the annulus is affected by the surrounding tissue and structures. The mechanical impact of these tissues is important for a correct prediction of the stent structure obtained from simulated TAVI.”); and 
evaluating the first deformed analytical model to provide a plurality of heart functionality measures for the heart  (claim 10 and [0095] “a blood mesh is created, comprising a finite volume mesh, wherein the blood mesh describes the volume within said patient-specific anatomical model exclusive said deployed implant model; and whereby the blood flow is calculated for said blood mesh using computational fluid dynamics analysis.”, [0097] “Hemodynamic performance of the implant can be predicted by quantifying paravalvular leakages, valve insufficiency, and effective orifice and systolic gradients across the aortic prosthesis”) wherein each of the plurality of heart functionality measures predicts clinically significant complication events of the patient comprising one or a combination of obstruction, leakage, thrombosis, rupture, and conduction disturbance, and the plurality of functionality measures comprising one or a combination of: a gap size, pressure gradient, an energy loss across an imaged path of the heart, a paravalvular leakage velocity or flow rate, flow stasis region volume, and a combination thereof (claim 10 and [0095] “a blood mesh is created, comprising a finite volume mesh, wherein the blood mesh describes the volume within said patient-specific anatomical model exclusive said deployed implant model; and whereby the blood flow is calculated for said blood mesh using computational fluid dynamics analysis.”, [0097] “Hemodynamic performance of the implant can be predicted by quantifying paravalvular leakages, valve insufficiency, and effective orifice and systolic gradients across the aortic prosthesis”  with [0098] “It is advantageous to predict paravalvular regurgitation as it has been associated with increased mortality” and [0099] “said complications comprise the amount of paravalvular regurgitation, obstruction of coronary artery and/or electrical conductivity problems” and [0101] “the risk of coronary obstruction, annular rupture and conduction abnormalities is predicted by virtually deploying an implant model representing an implant into the patient-specific anatomical model” such thrombosis blockage). 
Additionally, Mortier teaches that in clinical practice the amount of regurgitation as graded from 0 to 4 from no or minimal regurgitation to severe regurgitation can be determined using nd ¶ “inclusion” of patient with aortic regurgitation and In addition to patients with AR, 80 patients (46 male; age 57±15 years) without regurgitation”), therefore. reading on establishing from a database of image data from patients with and without any clinically significant complication event, a respective cut-off or predictive criteria algorithm for each of the plurality of functionality measures by grouping the patients who have undergone implantation of the surgical object in grades of clinical severity of respective complication events and using the grading as taught by Mortier for aortic regurgitation reading on predicting a likelihood of any of the complication events and grade of clinical severity, with the respective cut-off or predictive criteria algorithm.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Mortier with establishing from a database of image data from patients with and without any clinically significant complication event, a respective cut-off or predictive criteria algorithm for each of the plurality of functionality measures by grouping the patients who have undergone implantation of the surgical object in grades of clinical severity of respective complication events and predicting a likelihood of any of the complication events and grade of clinical severity, with the respective cut-off or predictive criteria algorithm, since one of ordinary skill in the art would recognize that grading aortic regurgitation by comparing patient with different levels/grades of aortic regurgitation or no regurgitation for health risk assessment of the patient was common and routine in the art as taught by Tribouilloy and since determining the grading for aortic valve regurgitation using medical images post TAVI was known in the art as taught by Mortier. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Mortier and Tribouilloy teach the determination of aortic regurgitation for medical assessment of patients. The motivation would have been to provide a method for assessing severe regurgitation for the aortic valve for more accurate diagnostic analysis, as suggested by Tribouilloy (p.558 col.1 “Accurate assessment of AR degree is a prerequisite”).
Regarding the dependent claims 2-4, all the elements of these claims are anticipated by the teachings of Mortier and Tribouilloy.
Regarding claim 2, Mortier, as discussed above, teaches the anatomical regions of the heart comprise an aortic root, a mitral valve, a pulmonary root, a pulmonary vein ostium, tricuspid annulus, superior vena cava ostium, or inferior vena cava ostium ([0035] “using segmentation techniques to create a finite element aorta mesh based on 2D or 3D medical image data, said aorta mesh representing a patient-specific aorta, preferably comprising the aortic root and the ascending aorta, [0066] pulmonary vein then a pulmonary vein ostium,  [0131] other heart valves in left atrium or right atrium for including superior vena cava ostium, or inferior vena cava ostium,  [0132] pulmonary artery or root, [0133] mitral valve, [0134] tricuspid valve or annulus).
Regarding claim 3, Mortier teaches the anatomical regions of the heart comprise one or more calcific nodules, an aortic root comprising a coronary artery, and an aortic leaflet (Fig.3 and [0154] calcified elements 31, 32, 33 on valve leaflets 1, 2, 3 with [0098] aortic annulus, LVOT and calcification and Fig.8 [0156] left coronary artery 45 and right coronary artery 60).
Regarding claim 4, Mortier teaches modeling blood flow, with the numerical analysis engine ([0135]-[0139] “system for virtual percutaneous implantation” with “computing system” .

Claims 5, 10-12,  are rejected under 35 U.S.C. 103 as being unpatentable over Mortier (USPN 20150112659 A1; Pub.Date 04/23/2015; Fil.Date 04/23/2013) in view of Tribouilloy et al. (2000 Circulation 102:558-564; Pub.Date 2000) as applied to claims 1-4, above, and further in view of Zaeuner et al. (USPN 20110153286 A1; Pub.Date 06/23/2011; Fil.Date 12/22/2010).
Mortier and Tribouilloy teach a method as set forth above.
Regarding claim 5, Mortier teaches the blood flow comprises blood flow stasis zones indicative of the thrombosis (Fig.8 and [0156] left coronary artery 45 and right coronary artery 60 with as previously discussed deformations with [0101] risk of coronary obstruction/thrombosis predicted with deployment of implant) therefore as results for virtual percutaneous implantation as implemented in a system (abstract). Additionally, Mortier refers to Zaeuner for detailing such a system ([0007] US 20110153286 A1).
Mortier and Tribouilloy do not specifically teach the method further comprising displaying on a display the blood flow stasis zones and the deformed analytical model as in claim 5.
However, Zaeuner teaches within the same field of endeavor of virtual percutaneous valve implantation (Title and abstract) the use of a display for displaying results and models ([0039] and Fig. 9 display within the I/O devices 908 and Fig.8 with deployment of implant) therefore reading 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Mortier and Tribouilloy with displaying on a display the blood flow stasis zones and the deformed analytical model, since one of ordinary skill in the art would recognize that obtaining blood flow stasis zones and the deformed analytical model via models with virtual percutaneous implantation was known in the art as taught by Mortier and since displaying results and models on display with virtual percutaneous implantation was also known in the art as taught by Zaeuner. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Mortier and Zaeuner teach virtual percutaneous implantation methods and systems. The motivation would have been to ideally provide clinicians with visual access to models and implant models in order to optimize the device deployment for position and orientation and size for pre-planning surgical procedure, as suggested by Zaeuner ([0032]).
Regarding claim 10, Mortier teaches ([0014]) “The method allows accurate prediction of an optimal size of the implant, specifically adapted to the anatomy of the patient. Furthermore, correct positioning of the implant or optimal implantation depth is predicted and calculated” therefore reading by correction on repositioning the surgical object relative to the anatomical regions of the heart to generate a second anatomical model data, wherein the “second anatomical model data” including the displacements of the surgical object with the forces applied inducing deformation of the anatomical model with the presence of the implant/surgical object ([0163] “Based on the deformed structures (stent, aorta, native leaflets, etc.) obtained from the finite element simulation, a computational grid of the fluid domain is created” and [0070] “The deformation of the aorta and the annulus is affected by the surrounding tissue and structures. The mechanical impact of these tissues is important for a correct prediction of the stent structure obtained from simulated TAVI.”) therefore reading on generating, with the numerical analysis second analytical model data which is generated based on the second anatomical model data, wherein the second deformed analytical model is indicative of a second deformed position of the anatomical regions of the heart and a second deformed position of the surgical object. Mortier and Tribouilloy  does not specifically teach the method further comprising displaying on a display the deformed anatomical model and the second deformed anatomical model as in claim 10. 
Similarly, Zaeuner teaches the identification of the optimal device type, size and deployment location for treatment prediction ([0005]) with testing different hypothesis to select the best deployment options ([0031]) reading also on repositioning the surgical object relative to the anatomical regions of the heart to generate a second anatomical model, generating, with the numerical analysis engine, a second deformed analytical model based on repositioned analytical model data, wherein the second deformed analytical model is indicative of a second deformed position of the anatomical regions of the heart and a second deformed position of the surgical object as claimed. Additionally, as discussed above, Zaeuner teaches the use of a display for displaying results and models ([0039] and Fig. 9 display within the I/O devices 908 and Fig.8 with deployment of implant) therefore reading on providing the first deformed analytical model and the second deformed analytical model on a display as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Mortier and Tribouilloy with repositioning the surgical object relative to the anatomical regions of the heart to generate [[a]] second anatomical model data; generating, with the numerical analysis engine, a second deformed analytical model based on repositioned second analytical model data which is generated based on the second anatomical model data, wherein the second deformed analytical model is indicative of a second deformed position of the anatomical regions of the heart and a second deformed position of the surgical object; and providing the first deformed analytical model and the second deformed analytical model on a display, since one of ordinary skill in the art would recognize that 
Regarding the dependent claim 11, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Mortier, Tribouilloy and Zaeuner.
Mortier teaches segmenting the anatomical regions of the heart of the patient from the image data characterizing the heart of the patient ([0035]-[0036] “using segmentation techniques to create a finite element aorta mesh based on 2D or 3D medical image data” and “using segmentation techniques to create a finite element aortic valve mesh based on 2D or 3D medical image data, said aortic valve mesh representing a patient-specific aortic valve, comprising 2 or 3 valve leaflets”).
Regarding claim 12, Mortier teaches a library of implant models ([0105]) and virtually deploying each of a plurality of implant models from the library to select one of the plurality of the implant models ([0106]) reading on replacing the surgical object with a second surgical object to generate a second anatomical model data, wherein accurate selection of the optimal device size is critical ([0004]-[0005]), therefore teaching the different deformations of the anatomical model due to the size of the tested implant models within the virtual subcutaneous implantation ([0163] “Based on the deformed structures (stent, aorta, native leaflets, etc.) obtained from the finite second analytical model data which is generated based on the second anatomical model data, wherein the second deformed analytical model is indicative of a second deformed position of the anatomical regions of the heart and a second deformed position of the surgical object. Mortier and Tribouilloy do not specifically teach providing the first deformed analytical model and the second deformed analytical model on a display as in claim12.
Similarly, Zaeuner teaches the identification of the optimal device type, size and deployment location for treatment prediction ([0005]) with testing different hypothesis to select the best deployment options ([0031]) reading also on generating, with the numerical analysis engine, a second deformed analytical model based on repositioned analytical model data, wherein the second deformed analytical model is indicative of a second deformed position of the anatomical regions of the heart and a second deformed position of the surgical object. Additionally as discussed above, Zaeuner teaches the use of a display for displaying results and models ([0039] and Fig. 9 display within the I/O devices 908 and Fig.8 with deployment of implant) therefore reading on providing the first deformed analytical model and the second deformed analytical model on a display as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Mortier and Tribouilloy with r replacing the surgical object with a second surgical object to generate a second anatomical model data; generating, with the numerical analysis engine, a second deformed analytical model based on repositioned second analytical model data which is generated based on the second anatomical model data, wherein the second deformed analytical model is indicative of a second deformed first deformed analytical model and the second deformed analytical model on a display, since one of ordinary skill in the art would recognize that testing virtually each a plurality of implant models leading to different deformations of the original free patient specific anatomical model was known in the art as taught by Mortier and Zaeuner and since such successive replacements of implant models was known in the art to affect the structures surround the implant/stent as taught by Mortier and Zaeuner and since displaying results and models on display with virtual percutaneous implantation was also known in the art as taught by Zaeuner. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Mortier and Zaeuner teach virtual percutaneous implantation methods and systems. The motivation would have been to ideally provide clinicians with visual access to models and implants in order to optimize the size and type of implant device to deploy for optimal position and orientation and size for pre-planning surgical procedure, as suggested by Zaeuner ([0032]).

Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mortier (USPN 20150112659 A1; Pub.Date 04/23/2015; Fil.Date 04/23/2013) in view of Tribouilloy et al. (2000 Circulation 102:558-564; Pub.Date 2000) as applied to claims 1-4, and further in view of Wang et al. (2012 J Biomechanics 45 1965-1971; Pub.Date 2012).
Mortier and Tribouilloy teach a method as set forth above.
Mortier further teaches the stent (Figs.4-6 and [0070], [0088] stent within deformations [0123]) therefore the surgical object of the deformed analytical model comprises a stent as in claim 8. 
Mortier teaches also the stent as an implant having leaflet (Fig.8 and [0162] “an implant device leaflet 61” and claim 1 with implant model and leaflets) therefore reading on the surgical object of the first deformed analytical model comprises an artificial leaflet as in claim 9.
first deformed analytical model; and measuring a gap size between the coronary artery of the aortic root and the aortic leaflet based on the deformed analytical model as in claim 6.
Mortier and Tribouilloy do not specifically teach measuring a gap size between the first deformed position of one of the anatomical regions of the heart and the stent, wherein the gap size is indicative of a paravalvular leakage as in claim 8.
Mortier and Tribouilloy do not specifically teach measuring a gap size between the first deformed position of one of the anatomical regions of the heart and the artificial leaflet, wherein the gap size is indicative of a paravalvular leakage as in claim 9.
However, regarding claim 6, Wang teaches within the same field of endeavor of modeling and simulation of transcatheter aortic valve deployment using patient specific modeling (Title and abstract) the measurement of a gap size between the artery of the aortic root and calcifications on leaflets of the valves based on deformed model (Fig.3 presence of calcification with Fig.7 identification of gaps for possible paravalvular leakages as represented in Figs. 5-6 with p.1967 col.1 2nd ¶ and p.1968 col.2 2nd ¶ with measurements of distance/gap between coronary ostium CO and the calcifications on leaflets).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Mortier and Tribouilloy with one of: measuring a gap size between the coronary artery of the aortic root and the calcific nodule based on the first deformed analytical model; and measuring a gap size between the coronary artery of the aortic root and the aortic leaflet based on the first deformed analytical model, since one of ordinary skill in the art would recognize that measuring the distance between the distances between the coronary ostium and the calcification on leaflets was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Mortier and Wang teach simulation of transcatheter 
Similarly, regarding claim 8, Wang with Mortier teach measuring a gap size between the deformed position of one of the anatomical regions of the heart and the stent, wherein the gap size is indicative of a paravalvular leakage (Fig.3 presence of calcification with Fig.7 identification of gaps for possible paravalvular leakages as represented in Figs. 5-6 with p.1967 col.1 2nd ¶ and p.1968 col.2 2nd ¶ with measurements of distance/gap between coronary ostium CO and the calcifications on leaflets with also Fig.7 and p.1969 col.2 3rd ¶ with gaps seen between the stent and the annulus for potential paravalvular leakages) with Mortier teaching the determination of paravalvular leakages ([0097] quantifying paravalvular leakages).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Mortier and Tribouilloy with measuring a gap size between the first deformed position of one of the anatomical regions of the heart and the stent, wherein the gap size is indicative of a paravalvular leakage, since one of ordinary skill in the art would recognize that measuring the distance between the distances between structures within the simulation model for potential paravalvular leakage was known in the art as taught by Wang and since paravalvular leakages were also known to occur with the presence of gaps between the stent/implants and the leaflets of the valve as taught by Wang and since quantifying such paravalvular leakages was also known in the art as taught by Mortier. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Mortier and Wang teach simulation of transcatheter aortic valve planning with patient-specific models. The motivation would have been to ideally provide advantages of presenting simulated aortic root and valves geometrical structures to assess potential paravalvular leakages for optimal design, as suggested by Wang (abstract).
nd ¶ and p.1968 col.2 2nd ¶ with measurements of distance/gap between coronary ostium CO and the calcifications on leaflets with also Fig.7 and p.1969 col.2 3rd ¶ with gaps seen between the stent and the annulus for potential paravalvular leakages) with Mortier teaching the determination of paravalvular leakages ([0097] quantifying paravalvular leakages) and the artificial leaflets ([0087], [0162] “implant model will comprise a skirt and leaflet elements”).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Mortier and Tribouilloy with measuring a gap size between the first deformed position of one of the anatomical regions of the heart and the artificial stent, wherein the gap size is indicative of a paravalvular leakage, since one of ordinary skill in the art would recognize that measuring the distance between the distances between structures within the simulation model for potential paravalvular leakage was known in the art as taught by Wang and since paravalvular leakages were also known to occur with the presence of gaps between the stent/implants and the deformed regional parts of the valve as taught by Wang and since quantifying such paravalvular leakages and modeling artificial leaflets on an implant device were also known in the art as taught by Mortier. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Mortier and Wang teach simulation of transcatheter aortic valve planning with patient-specific models. The motivation would have been to ideally provide advantages of presenting simulated aortic root and valves geometrical structures to assess potential paravalvular leakages for optimal design, as suggested by Wang (abstract).

13 is rejected under 35 U.S.C. 103 as being unpatentable over Mortier (USPN 20150112659 A1; Pub.Date 04/23/2015; Fil.Date 04/23/2013) in view of Tribouilloy et al. (2000 Circulation 102:558-564; Pub.Date 2000) in view of Zaeuner et al. (USPN 20110153286 A1; Pub.Date 06/23/2011; Fil.Date 12/22/2010) as applied to claims 1-5, 7, 10-12 above, and further in view of Casas (USPN 20160191887 A1; Pub.Date 06/30/2016; Fil.Date 06/29/2015).
Mortier, Tribouilloy and Zaeuner teach a method for predictive heart valve simulation as set forth above.
Mortier, Tribouilloy and Zaeuner do not specifically teach the display comprises a virtual reality headset as in claim 13.
However, Casas teaches within the same field of endeavor of virtual reality applied to surgical procedure planning for implants (Title, abstract and [0006], [0016]) the use of virtual reality headsets ([0160]) for positioning implants ([0162]) reading on the display comprising a virtual reality headset.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Mortier, Tribouilloy and Zaeuner with the display comprising a virtual reality headset, since one of ordinary skill in the art would recognize that using virtual reality headsets was known in the art as taught by Casas. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Mortier and Casas teach simulation and surgical planning. The motivation would have been to ideally provide visual disposition of the implants to the clinician for pre-operative surgical planning, as suggested by Casas ([0162]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 





/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785